DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4–12 are allowed. Claims 1 and 12 have been amended, claims 4–11 are previously presented, and claims 2–3 are cancelled in the amendment filed by Applicant on April 28th, 2021.
Response to Amendment
Applicant's amendments to claims 1 and 12 filed on April 28th, 2021are accepted because no new matter has been entered.
The objections to claims 1–10 and 12 are withdrawn in view of the amendments.
The rejection of claim 12 under 35 U.S.C. §112(b) is withdrawn in view of the amendments.
The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Section 34 of the Final Action mailed on October 29th, 2020. In addition, please refer to the arguments provided by Applicant on pages 10-11 of the Remarks filed on April 28th, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646